     Case 2:20-cv-11476-MWF-KS Document 10 Filed 03/05/21 Page 1 of 1 Page ID #:74



 1

 2                                                                       JS-6
 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8    VEASNA VONG, on behalf of               Case No. 2:20-cv-11476-MWF-KS
 9    himself and all others similarly
      situated                                ORDER TO DISMISS ACTION
10                                            PURSUANT TO F.R.C.P. 41
11
                         Plaintiff,
12            vs.
13
      LAZY DOG RESTAURANTS, LLC,
14

15
                         Defendant.

16

17         Pursuant to the parties’ Stipulation Of Dismissal, it is hereby ORDERED,
18   ADJUDGED, AND DECREED as follows:
19         The action is dismissed with prejudice, and without costs or fees, as to
20   plaintiff Veasna Vong. The action is dismissed without prejudice, and without
21   costs or fees, as to any other person who could have been a member of the class
22   alleged in the Complaint.
23         IT IS SO ORDERED.
24
     Dated: March 5, 2021
25                                             Honorable Michael W. Fitzgerald
26                                             United States District Court Judge

27

28

                                             -1-
                        ORDER TO DISMISS ACTION PURSUANT TO F.R.CP. 41
